DETAILED ACTION
	The amendment filed on 03/08/2021 is not entered and the later amendment filed on 03/16/2020 is entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Fazzolare on 03/19/2021.

The application has been amended as follows: 

	In the specification, first page, after the first paragraph headed “CROSS-REFERENCE TO RELATED APPLICATIONS” add the following paragraph:
	This application contains a sequence listing that was submitted as an ASCII text file named SQText.txt (created on April 10, 2015, containing 65 kb), which is incorporated by reference herein in its entirety.

	Amend claim 141 as shown in the following Mark-up:
	141. The alpha-amylase variant of claim 136, further comprising one or more third substitutions at one or more positions selected from the group consisting of 68, 133, 136, 142, 154, 156, 158, 170, 176, 185, 205, 213, 234, 251, 315, 316, 318, 319, 360, 416 and 437.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As discussed, Svendsen et al. teach the substitution of several lysine residues to a neutral or negatively-charged residue to reduce the pI of the alpha-amylase.  These lysine residues include K237.  Svendsen et al., col. 30, ln. 12.  However, from the teachings of Svendsen et al. there is no apparent motivation to mutate K237 to another positively-charged residue being Arginine as recited in claim 122.
Declerck et al. (Hyperthermostabilization of Bacillus licheniformis α-amylase and modulation of its stability over a 50°C temperature range, Protein Eng. 16 (2003): 287-93) teach that K237 is involved in a stabilizing salt bridge with D204 and demonstrates a destabilizing K237D substitution.  Declerck et al., page 290, left column.  However, Declerck et al. do not indicate that any strengthening of the salt bridge or further stabilizing effect can be achieved by substitution of K237.  It is noted that K237 is also described as critical for calcium ion binding, wherein the affect mutation of K237 to another residue, even residues with nitrogen-containing side chains, on calcium binding is unpredictable due to impact on “efficient binding network around the metal ions.”  Declerck et al., page 292, right column.  Svendsen et al. (U.S. 7,378,264 B2), col. 17, ln. 20-65, further indicates that K237 is one of many residues within 10 angstroms of the Ca2+ binding site of B. licheniformis α-amylase and may be potentially mutated to increase Ca2+ binding affinity.  However, the totality of the evidence of record including Declerck et al. by preponderance establish that there is no predictable manner at the time of filing to mutate K237 to increase thermostablity, to increase Ca2+ binding affinity or to achieve any other beneficial result by mutation of K237.
Aehle et al. (U.S. 2011/0033882 A1) teach variants of B. licheniformis alpha-amylase variants having substitutions that alter the charge distribution on the surface of the enzyme or with altered active site residues including the substitution K392Q.  Aehle et al., abstract and para. [0008].  However, from these teachings of Aehle et al. there is no specific motivation to incorporate the substitution K392V into any alpha-amylase having at least 95% identity to SEQ ID NO: 14.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652